Citation Nr: 0312249	
Decision Date: 06/09/03    Archive Date: 06/16/03

DOCKET NO.  98-19 220	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUES

1.  Entitlement to service connection for low back pain due 
to an undiagnosed illness.

2.  Entitlement to service connection for bilateral leg 
varicosities with related pain, claimed as leg cramps, due to 
an undiagnosed illness.

3.  Entitlement to service connection for tendonitis of the 
right arm, claimed as right arm pain, due to an undiagnosed 
illness.

4.  Entitlement to service connection for tendonitis of the 
left arm, claimed as left arm pain, due to an undiagnosed 
illness.

5.  Entitlement to service connection for hypertension.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

D. Bredehorst, Associate Counsel


INTRODUCTION

The veteran served on active duty from July 1976 to July 1979 
and from October 1990 to May 1991.  He also had periods of 
inactive duty for training.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a January 1998 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Columbia, South Carolina that denied service connection for 
bilateral arm and leg pain and low back pain due to an 
undiagnosed illness, and hypertension.

This case was previously before the Board in June 2000 at 
which time it was remanded for additional development.


FINDINGS OF FACT

1.  All of the evidence necessary for an equitable 
disposition of the claims has been obtained by the RO.

2.  It is as likely as not that mechanical low back pain had 
its onset in service.

3.  It is as likely as not that right arm tendonitis had its 
onset in service.




CONCLUSIONS OF LAW

1.  Mechanical low back pain was incurred in service.  
38 U.S.C.A. §§ 1101, 1110, 1131, 5107 (West 2002); 38 C.F.R. 
§§ 3.303, 3.307, 3.309 (2002).

2.  Tendonitis of the right arm was incurred in service.  
38 U.S.C.A. §§ 1101, 1110, 1131, 5107 (West 2002); 38 C.F.R. 
§§ 3.303, 3.307, 3.309 (2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board notes that during the pendency of this appeal, the 
Veterans Claims Assistance Act of 2000 (VCAA) was signed into 
law.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, and 5107 
(West Supp. 2002).  In addition, regulations implementing the 
VCAA (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
5106, 5107, 5126 (West Supp. 2002)), were published at 66 
Fed. Reg. 45,620, 45,630-32 (August 29, 2001) (codified at 38 
C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326 (2002)).  The 
Board will assume for the purpose of this decision that the 
liberalizing provisions of the VCAA and the implementing 
regulations are applicable to the issue on appeal.

The Act and implementing regulations essentially eliminate 
the requirement that a claimant submit evidence of a well-
grounded claim, and provide that VA will assist a claimant in 
obtaining evidence necessary to substantiate a claim but is 
not required to provide assistance to a claimant if there is 
no reasonable possibility that such assistance would aid in 
substantiating the claim.  They also require VA to notify the 
claimant and the claimant's representative, if any, of any 
information, and any medical or lay evidence, not previously 
provided to the Secretary that is necessary to substantiate 
the claim.  As part of the notice, VA is to specifically 
inform the claimant and the claimant's representative, if 
any, of which portion, if any, of the evidence is to be 
provided by the claimant and which part, if any, VA will 
attempt to obtain on behalf of the claimant.

As the favorable outcome explained below does not prejudice 
the veteran only with regard to the issues decided, no 
additional information, evidence, or discussion of VCAA 
compliance is necessary with regard to these issues. 

Factual Background

Service medical records included examination reports dated in 
June 1976, February 1979, January 1983, June 1987, June 1989 
that were negative for complaints and findings of back and 
right arm pain.  Records dated in April 1991 indicated that 
the veteran had complaints of lower back pain that started 
three months earlier.  He indicated that it started in 
February with lifting tents.  He also complained of right 
forearm pain.  The diagnoses were lumbosacral strain and 
tennis elbow.  An examination report also noted diagnoses of 
mechanical low back pain and right elbow extensor tendonitis.  

A correction to the veteran's DD Form 214 indicated that he 
served in Southwest Asia from December 1990 to April 1991.

Records from the Charleston VA Medical Center (VAMC) dated 
from January 1988 to April 1997 noted complaints of right arm 
pain in March 1994 with chronic numbness and tingling that 
was worse when he worked as a truck driver.  A medical 
certificate dated in June 1995 noted complaints of right 
elbow pain.  

A statement from the veteran's wife dated in June 1997 
indicated that military service took its toll on the 
veteran's arms.

The veteran underwent a VA examination in August 1997.  He 
complained of diffuse heaviness in various areas including 
the right elbow.  Following examination, the conclusion was 
that there was no disability in the right upper extremity.  

A statement dated in July 2000 from the veteran's wife noted 
his low back and arm pain, and the effect of the pain on his 
life.  

The veteran underwent a VA examination in August 2000.  
Complaints were consistent with previous reports.  The 
examination was essentially within normal limits.  It was 
possible that if all laboratory work was unrevealing that 
certainly the symptom complex could be construed as Gulf War 
Syndrome.  An addendum noted abnormal test results that were 
not related to the particular complaints that are currently 
at issue.  

The veteran underwent a VA examination in September 2002.  
The claims file was reviewed in full.  The veteran complained 
of daily back pain without radiation.  The onset was in April 
1991 while lifting tents.  He also complained of pain 
shooting down his right arm, which also began in 1991.  The 
examiner noted complaints of back pain and right forearm pain 
in service records.  The opinion was that none of the 
veteran's problems were undiagnosable.  Low back pain and 
right arm pain apparently had their onset in 1991 and it was 
not at least as likely that they were due to undiagnosable 
illnesses.  Diagnoses of mechanical low back pain and 
tendonitis of the right arm were made.

X-rays of the right elbow taken at the Charleston VA Medical 
Center (VAMC) dated in September 2002 demonstrated no 
fracture, subluxation, joint space narrowing, or joint 
effusion.  There was calcific tendonitis.  X-rays of the 
lumbar spine taken in September 2002 were normal.

A statement received in March 2003 from a fellow serviceman 
indicated that he saw the veteran hurt his back while putting 
up tents.

A statement received in March 2003 from the veteran's wife 
indicated that he wore a back brace in April 1990.  He 
indicated that he hurt his back while stationed in the 
Persian Gulf.  

Analysis

Service connection for manifestations of an undiagnosed 
illness

With respect to claims based upon service during the Persian 
Gulf War, 38 U.S.C.A. § 1117, authorizes VA to compensate any 
Persian Gulf veteran suffering from a chronic disability 
resulting from an undiagnosed illness or combination of 
undiagnosed illnesses which became manifest either during 
active duty in the Southwest Asia theater of operations 
during the Persian Gulf War, or to a degree of 10 percent or 
more within a presumptive period following service in the 
Southwest Asian theater of operations during the Persian Gulf 
War.

To implement the Persian Gulf War Veterans' Act, VA added the 
following regulations (which were amended, effective on 
November 2, 1994, to expand the period within which such 
disabilities must become manifest to a compensable degree in 
order for entitlement for compensation to be established).  
The regulations are as follows:

(a)(1) Except as provided in paragraph (c) of this section, 
VA shall pay compensation in accordance with chapter 11 of 
title 38, United States Code, to a Persian Gulf veteran who 
exhibits objective indications of chronic disability 
resulting from an illness or combination of illnesses 
manifested by one or more signs or symptoms such as those 
listed in paragraph (b) of this section, provided that such 
disability: (i) became manifest either during active 
military, naval, or air service in the Southwest Asia theater 
of operations during the Persian Gulf War, or to a degree of 
10 percent or more not later than December 31, 2001; and (ii) 
by history, physical examination, and laboratory tests cannot 
be attributed to any known clinical diagnosis.

(2) For purposes of this section, "objective indications of 
chronic disability" include both "signs," in the medical 
sense of objective evidence perceptible to an examining 
physician, and other, non-medical indicators that are capable 
of independent verification.

(3) For purposes of this section, disabilities that have 
existed for 6 months or more and disabilities that exhibit 
intermittent episodes of improvement and worsening over a 6- 
month period will be considered chronic.  The 6-month period 
of chronicity will be measured from the earliest date on 
which the pertinent evidence establishes that the signs or 
symptoms of the disability first became manifest.

(4) A chronic disability resulting from an undiagnosed 
illness referred to in this section shall be rated using 
evaluation criteria from part 4 of this chapter for a disease 
or injury in which the functions affected, anatomical 
localization, or symptomatology are similar.

(5) A disability referred to in this section shall be 
considered service- connected for purposes of all laws of the 
United States. (b) For the purposes of paragraph (a)(1) of 
this section, signs or symptoms which may be manifestations 
of undiagnosed illness include, but are not limited to: (1) 
fatigue (2) signs or symptoms involving skin (3) headache (4) 
muscle pain (5) joint pain (6) neurologic signs or symptoms 
(7) neuropsychological signs or symptoms (8) signs or 
symptoms involving the respiratory system (upper or lower) 
(9) sleep disturbances (10) gastrointestinal signs or 
symptoms (11) cardiovascular signs or symptoms (12) abnormal 
weight loss (13) menstrual disorders. (c) Compensation shall 
not be paid under this section: (1) if there is affirmative 
evidence that an undiagnosed illness was not incurred during 
active military, naval, or air service in the Southwest Asia 
theater of operations during the Persian Gulf War; or (2) if 
there is affirmative evidence that an undiagnosed illness was 
caused by a supervening condition or event that occurred 
between the veteran's most recent departure from active duty 
in the Southwest Asia theater of operations during the 
Persian Gulf War and the onset of the illness; or (3) if 
there is affirmative evidence that the illness is the result 
of the veteran's own willful misconduct or the abuse of 
alcohol or drugs.

(d) For purposes of this section: (1) the term "Persian Gulf 
veteran" means a veteran who served on active military, 
naval, or air service in the Southwest Asia theater of 
operations during the Persian Gulf War. (2) the Southwest 
Asia theater of operations includes Iraq, Kuwait, Saudi 
Arabia, the neutral zone between Iraq and Saudi Arabia, 
Bahrain, Qatar, the United Arab Emirates, Oman, the Gulf of 
Aden, the Gulf of Oman, the Persian Gulf, the Arabian Sea, 
the Red Sea, and the airspace above these locations. 38 
C.F.R. § 3.317 (2002).

As a threshold matter, the Board notes that military records 
reflect that the veteran had service in Southwest Asia from 
December 1990 to April 1991.  Based upon this evidence, and 
for the purposes of the analysis below, the Board finds that 
the veteran had active military service in the Southwest Asia 
theater of operations during the Persian Gulf War.

As stated above, compensation based on Persian Gulf War 
service, at a minimum, requires evidence of a chronic 
disability resulting from an undiagnosed illness or 
combination of undiagnosed illnesses that became manifest 
during a specific period of time.  The opinion of a VA 
examiner in September 2002 was that the veteran's symptoms 
were not at least as likely related to undiagnosable 
illnesses.

While it is true that an August 2000 VA examiner indicated 
that the veteran's symptom complex could be construed as Gulf 
War Syndrome if laboratory work did not reveal any findings, 
an opinion to this effect was not offered in an addendum that 
addressed the results of the laboratory tests.  

In light of the fact that the most recent opinion indicates 
the symptoms are not due to an undiagnosed illness and, in 
fact, diagnoses were made with regard to the symptoms, the 
preponderance of the evidence is against the claim of service 
connection back pain and right arm pain due to an undiagnosed 
illness.  As such, the benefit-of-the-doubt doctrine is not 
for application.  38 U.S.C.A. § 5107(b) (West Supp. 2002); 
Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Direct service connection

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
service.  38 U.S.C.A. §§ 1110, 1131 (West 2002).  If a 
chronic disease is shown in service, subsequent 
manifestations of the same chronic disease at any later date, 
however remote, may be service connected, unless clearly 
attributable to intercurrent causes. 38 C.F.R. § 3.303(b) 
(2002).  However, continuity of symptoms is required where 
the condition in service is not, in fact, chronic or where 
diagnosis of chronicity may be legitimately questioned. 38 
C.F.R. § 3.303(b) (2002).  

In addition, service connection may also be granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 U.S.C.A. § 1113(b) (West 
2002); 38 C.F.R. § 3.303(d) (2002).  Gilbert v. Derwinski, 1 
Vet. App. 49 (1990).

Moreover, the Board notes that service connection may also be 
established for a current disability on the basis of a 
"presumption" under the law that certain chronic diseases 
manifesting themselves to a certain degree within a certain 
time after service must have had their onset in service.  38 
U.S.C.A. §§ 1101, 1110, 1112, 1113, 1137 (West 2002); 38 
C.F.R. §§ 3.303, 3.304, 3.307, 3.309 (2002). 

After careful review of the record, the Board finds that 
service connection is warranted for mechanical low back pain 
claimed as low back pain and tendonitis of the right arm 
claimed as right arm pain.

As shown by the evidence, complaints and diagnoses were made 
in service regarding the veteran's low back pain and right 
arm pain.  Postservice records showed treatment for the 
disorders and the September 2002 VA examiner opined that 
mechanical low back pain and tendonitis of the right arm had 
their onset in service.

Based on the foregoing, all of the elements to establish 
service connection have been met.


ORDER

Service connection for mechanical back pain is granted.

Service connection for right arm tendonitis is granted.



REMAND

Although the Board may initiate additional development, 
pursuant to authority granted by 38 C.F.R. 
§ 19.9(a)(2)(2002), it is still within the Board's discretion 
to remand cases to the agency of original jurisdiction (AOJ) 
pursuant to 38 C.F.R. § 19.9(a)(1)(2002).  After review of 
the record, the Board finds that a remand of the issue to the 
AOJ is appropriate. 

A review of the record revealed that at the time the VCAA was 
enacted, the RO was developing the claim to comply with a 
June 2000 Board remand.  The claims file primarily remained 
in the RO's possession until it was certified to the Board in 
April 2003.  During this time, which equals about two and one 
half years, the RO had ample opportunity to familiarize 
itself with the new law and the duties it imposed.  In spite 
of this, supplemental statements of the case were issued in 
March 2001, December 2002, and March 2003 without mentioning 
the VCAA or the new regulations related to the Act.  As the 
VCAA includes a new duty to notify and assist the veteran in 
his claim, the complete omission of the law must be 
corrected.  

In light of the significant changes that occurred as a result 
of the VCAA, the RO will be given another opportunity to 
comply, as adjudication of the claim without prior 
notification of the law would be potentially prejudicial to 
the veteran.  See, e.g., Bernard v. Brown, 4 Vet. App. 384 
394 (1993).  

Action taken by the RO to comply with the VCAA should include 
scheduling the veteran for VA examinations with regard to 
bilateral varicose veins claimed as leg cramps, tendonitis of 
the left arm claimed as left arm pain, and hypertension.

The Board notes that its previous remand in June 2000 
directed VA examiners to provide opinions regarding etiology 
in the event diagnoses were made for the claimed disorders.  
The record reflects that opinions were not offered regarding 
the veteran's legs and left arm.

When a Board remand is not complied with, as is the situation 
in this case, it is necessary to remand the case until full 
compliance is achieved.  In Stegall v. West, 11 Vet. App. 268 
(1998), the Court of Appeals for Veterans Claims (Court) held 
that a remand was necessary because the veteran's medical 
examination was inadequate, and because of the RO's failure 
to follow the Board's directives in a prior remand.  The 
Court further held that a remand by the Board confers on the 
veteran, as a matter of law, the right to compliance with the 
remand orders.  Id. 

Accordingly, this case is REMANDED to the RO for the 
following action:

1.  The RO must review the claims file 
and ensure that all notification and 
development action required by 38 
U.S.C.A. §§ 5102, 5103, and 5103A (West 
2002 & Supp. 2002) are fully complied 
with and satisfied.

2.  Arrangements should be made to 
schedule the veteran for an orthopedic VA 
examination to determine the nature and 
etiology of the veteran's claimed left 
arm disorder and bilateral leg disorder.  
Prior to the examination, the claims 
folder must be sent to the physician for 
review.  A notation to the effect that 
the record was reviewed should be 
included in the report.  Any test or 
studies deemed appropriate by the 
physician to make a determination 
regarding etiology should be undertaken.  
The physician should provide opinions as 
to whether it is at least as likely as 
not that the veteran's left arm disorder 
and bilateral leg disorder are related to 
his military service.  The clinical 
findings and reasons that form the basis 
of the opinion should be clearly set 
forth in the report.  The veteran is 
hereby advised that failure to report for 
a scheduled VA examination without good 
cause shown may have adverse effects on 
this claim.

3.  Upon completion of the requested 
development above and ensuring that the 
provisions of the VCAA have been complied 
with, the RO should readjudicate this 
claim.  If the benefits sought on appeal 
remain denied, the veteran and his 
representative should be provided a SSOC.  
The SSOC must contain notice of all 
relevant actions taken on the claim for 
benefits, to include a summary of the 
evidence and applicable law and 
regulations considered pertinent to the 
issue currently on appeal.  A reasonable 
period of time should be allowed for 
response.

Thereafter, the case should be returned to the Board, if in 
order.  The purpose of this REMAND is to obtain additional 
information and to ensure due process of law.  The Board 
intimates no opinion as to the ultimate outcome of this case.  
The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.44-8.45 and 
38.02-38.03.



______________________________________________
RENÉE M. PELLETIER
	Veterans Law Judge, Board of Veterans' Appeals


IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
In the section entitled "Representation before VA," filing 
a "Notice of Disagreement with respect to the claim on or 
after November 18, 1988" is no longer a condition for an 
attorney-at-law or a VA accredited agent to charge you a fee 
for representing you.


 



